Citation Nr: 1207542	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-32 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for complications of a ventral hernia repair, to include a punctured bowel, following VA surgery in April 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2010, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In September 2010, the Board remanded this issue to obtain additional treatment records and to afford the Veteran a VA examination.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's complications of a ventral hernia repair, to include a punctured bowel, are not due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; the proximate cause of these complications was an event that was reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation pursuant to 38 U.S.C.A. § 1151 for complications of a ventral hernia repair, to include a punctured bowel, following VA surgery in April 2007, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in March 2008 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Board acknowledges that the letter did not notify the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds that the evidence of record does not support the Veteran's § 1151 claim.  In light of the denial of this issue, neither a disability rating, nor an effective date, will be assigned, and a remand to corrective this deficiency is not necessary.  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and Social Security Administration (SSA) records and secured an examination.  The Board's May September 2010 Remand instructed the Appeals Management Center (AMC) to obtain private treatment records from the Claremore Indian Hospital dated from 2002 to 2006.  The AMC requested those records and received a reply in November 2010 that the records had been sent to a federal storage facility.  The AMC did not submit a request to the federal storage facility.  So, those records were not obtained.  However, the Board finds that another remand to obtain those records is not necessary.  The Veteran claims compensation pursuant to 38 U.S.C.A. § 1151 is warranted for VA surgical treatment that occurred in 2007, after he received private treatment.  In other words, the records of private treatment dated from 2002 to 2006 are not pertinent for deciding whether there was fault on VA for treating the Veteran in 2007.  The Veteran has contended as such.  See October 2010 Authorization and Consent to Release Information Form.

As such, the Board finds that a remand to obtain those records is not necessary.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

A pertinent VA examination/opinion with respect to the issue on appeal was obtained in November 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination/opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has complications of a ventral hernia repair, to include a punctured bowel, as a result of VA follow-up treatment for a ventral hernia repair in April 2007.  Specifically, the Veteran contends that the hernia repair wound was packed too tightly, which punctured his bowel.  See Hearing Transcript (T.) at 7.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c),(d) (2011).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2011).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2011).

According to post-service medical records in the present appeal, the Veteran underwent several hernia repairs by private providers prior to the VA treatment at issue.  A private record dated in September 2004 for one of the private hernia repairs shows that damage to organs such as the bladder was discussed as a potential complication from such surgery.  The Veteran provided signed consent for that surgery.  In February 2006, the Veteran was admitted to a private hospital secondary to wound complications from a then-recent hernia surgery.  He was directed to follow-up with VA.  Records from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma beginning in February 2006 show that the Veteran was treated for his ventral hernia repair.  

When initially seen by VA in February 2006, the Veteran reported a history of six abdominal surgeries with several hospitalizations for recurrent wound infection.  The Veteran's abdominal wound was reported to have started four years earlier with abdominal surgery and a perforated intestine after his surgery.  He reported having fistulas up to one year after his original surgery and had had several surgeries to attempt to close his abdominal wound.  The Veteran was prescribed home use of a wound vac.  

A letter from E.C., M.D. dated in April 2006 reveals that the Veteran had undergone multiple operations and multiple hospitalizations in the period of over two years that he had been treating him.  The Veteran's initial problems began at another facility when he underwent an abdominal mesh hernia repair that was complicated by peritonitis.  Subsequent to that, the Veteran had multiple problems with infection in mesh that had been used to repair his very large abdominal wall hernia.  Recently, the Veteran's mesh in the abdomen had to be removed and his abdominal wall had been left to heal with a wound vac system, which would leave him with a very large abdominal wall defect that would not be able to be surgically repaired given the Veteran's past multiple problems.  

In June 2006, the Veteran was seen by VA to discuss plastic surgery consisting of abdominal wall reconstruction.  The initial surgery scheduled for February 2007 was cancelled and rescheduled for April 2007.  A record dated in March 2007 shows that the Veteran's scheduled April 2007 surgery was discussed.  Surgery was performed on April 3, 2007.  No intraoperative complications occurred.  A follow-up record dated April 12, 2007, shows that the Veteran complained of abdominal pain, fatigue, poor appetite, and serous drainage from between the staples that were closing his midline abdominal incision.  Examination revealed that the wound was healing well.  Staples were removed, and steri-strips were placed.  A record dated April 24, 2007, shows that the Veteran had a small opening in the abdominal wall.  It was cleaner, but still with drainage of serous material.  On April 26, 2007, the Veteran was found to have a wound infection and a possible fistula.  A record dated April 28, 2007, shows that an ostomy bag had been placed.  On May 1, 2007, the Veteran was found to be doing well.  He was subsequently discharged on May 7, 2007, in good and stable condition with arrangement for home health care follow-up.  A record dated May 21, 2007, shows that the Veteran was in stable condition.  

In June 2007, the size of the fistula was shown to be significantly smaller than previously (per reports).  Another record dated in June 2007 shows that the Veteran was awaiting corrective surgery.  The Veteran reported that the fistula was not decreasing in size or volume after discharge in July 2007.  Diagnostic studies in July 2007 confirm that the Veteran had an enterocutaneous fistula, involving the small bowel in the region of the jejuna-ileal junction.  A general surgery record dated in August 2007 reveals that the fistula output had decreased.  The fistula was noted to have developed sometime after the April 2007 surgery.  The Veteran elected not to have surgery to repair the fistula at that time.  In October 2007, the Veteran reported increased pain in the abdomen and increased drainage from the fistula.  He did not want to operate to repair the fistula.  In March 2008, he reported increased output and diameter of fistula.  He expressed wanting surgical repair; the magnitude and risks of that procedure were discussed.  In July 2008, he complained of pain around the fistula site.  He reported evaluating the ostomy site, noticing that mesh material was evident at opening of ostomy site, and putting a hole in it and subsequently having large amount of stool and liquid over the next several hours.  The Veteran requested surgery.  Possible peritonitis was shown in September 2008.  

The Veteran subsequently had surgery in December 2008 consisting of exploratory laparatomy, takedown of the fistula, abdominal mesh removal, and a loopostomy.  He was discharged to home with home care.  The Veteran was then hospitalized in January 2009 for a bowel rupture.  (The Board observes that the Veteran filed his current claim in March 2008 pertaining to the April 2007 surgery and has not contended that VA was at fault with regard to his December 2008 surgery.)  In January 2009, the Veteran reported that he desired to have his ventral hernia repaired and ileostomy reversed at a future date.  In March 2009, the Veteran reported that he was satisfied with his progress.  A record dated in October 2010 indicated that surgery did not seem to be an option at that time.  

The Veteran testified in August 2010 that he incurred two bowel injuries as the result of hernia repairs.  The first bowel injury occurred following private surgery, which was in a different location than the bowel injury following VA treatment in April 2007.  T. at 3.  He testified that, following the surgery done at the VAMC, one stitch on top of the incision broke loose.  So, he repacked the wound.  Id. at 4.  When he went to the VAMC about the wound, excessive gauze was used to pack the wound, and he contends that the excessive packing punctured his bowel.  Id. at 5, 7.  

The Veteran was afforded a VA examination in November 2010.  He reported that he first had a ventral hernia repair in September 2002 in a private hospital and that he developed a graft infection and possible peritonitis.  Following that, he had approximately four other surgeries because of reinfections and complications.  He presented to the VAMC in February 2006; at that time, he had had six previous abdominal surgeries.  He had been last released from a private hospital four days prior to his presentation at the VAMC.  The Veteran was treated at the VAMC with abdominal wound care.  He eventually underwent ventral hernia repair with abdominal wall reconstruction on April 3, 2007, and was discharged on April 7.  He then presented on April 26, 2007, with a fever and surgical site infection with a fistula.  He was admitted, and it was noted that he had developed a large enterocutaneous fistula with exposed mesh and a very large ventral hernia.  In December 2008, he underwent exploratory laparatomy, excision of infected mesh, and enterotomy repair with ileostomy.  He tolerated the procedure well and did not develop postoperative infection or fistula and his abdominal wound healed.  

Since that time, the Veteran had been living with an ileostomy bag.  He had scarring on his abdomen and no intact left rectus abdominus muscle.  That resulted in a large ventral hernia on the left and also on the right.  He had constant abdominal pain and discomfort.  Following examination, the Veteran was diagnosed with ventral hernia, status post-repair with multiple complications including wound infections, peritonitis, hernias, and enterocutaneous fistula requiring ileostomy.  

The examiner noted that the surgical procedure performed in April 2007 was performed with the Veteran's consent.  There was no documentation of events or instances in which the Veteran received negligent or careless care.  There was no instance in which there was documentation that there was lack of proper skill or error in judgment exercised.  The Veteran developed enterocutaneous fistulas.  He reported that in each instance those fistulas were the result of improper follow-up care or the use of nonsterile techniques; however, the medical record did not document instances in which the medical care was performed without adherence to aseptic technique or sterile technique.  Therefore, it appeared that the events, which resulted in the Veteran's current medical status, were due to events that were not reasonably feasible.  It was the examiner's opinion that the Veteran's enterocutaneous fistula infections and other complications following his April 2007 ventral hernia repair were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the operation or in the follow-up treatment provided.  

Based on a review of the evidence, that Board finds that compensation under 38 U.S.C.A. § 1151 for complications of a ventral hernia repair, to include a punctured bowel, is not warranted.  Initially, the Board finds that the evidence does show that the Veteran has complications of a ventral hernia repair, to include a punctured bowel.  Additionally, the evidence also shows that the Veteran's complications resulted after surgery at a VAMC in April 2007.  Although the Veteran had complications, including a previous puncture of the bowel following treatment prior to his April 2007 surgery, the evidence shows that he incurred additional complications following his VA treatment.  However, the evidence does not show that the Veteran's complications of a ventral hernia repair performed at the VAMC in Oklahoma City, Oklahoma, to include a punctured bowel, were caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in performing the April 2007 surgery and in providing follow-up treatment, or that the proximate cause of his complications was an event that was not reasonably foreseeable.  

In this case, the only medical opinion of record, that of the November 2010 VA examiner, indicates that the Veteran's complications of a ventral hernia repair, to include a punctured bowel were not caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part.  That opinion is uncontradicted and is supported by a rationale.  

The Board finds that the competent medical evidence of record fails to demonstrate that the Veteran's complications of a ventral hernia repair, to include a punctured bowel were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgery, or that the proximate cause of the additional complaints was an event that was not reasonably foreseeable.  None of the treatment records indicate that the Veteran's surgery had any complications or that the medical care he received in connection with the surgery was careless, negligent, lacked proper skill, contained error in judgment, or a similar instance of fault on VA's part.  

Furthermore, the evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  The competent evidence of record does not indicate that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Indeed, no medical professional has provided such opinion.  The Board's finding is further supported by the fact that the Veteran also suffered from complications following private surgeries conducted prior to his April 2007 VA surgery.  

Moreover, the evidence does not show that the proximate cause was an event that was not reasonably foreseeable.  The Board acknowledges that the VA examiner opined that the Veteran's complications were not reasonably feasible.  It is not clear whether the examination report contains a typographical error and the examiner meant to write that the Veteran's complications were foreseeable.  However, the overall content of the VA examiner's opinion weighs against of a finding for entitlement to compensation under 38 U.S.C.A. § 1151 for a complication that was not reasonably foreseeable.  In this regard, the Board observes that the Veteran himself has admitted to having a previous punctured bowel following private hernia surgery.  The pertinent medical evidence of record overwhelmingly suggests that the Veteran's numerous ventral hernia repair surgeries had various complications.  As the Veteran previously had a bowel puncture resulting from ventral hernia repair surgery, the Board cannot find that such complication following VA surgery was an event that was not reasonably foreseeable.  Furthermore, the Veteran himself has not contended that such complication was not reasonably foreseeable.  

Additionally, the Board finds that the evidence does not support a finding that VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  In this case, the Veteran has not even contended that he did not provide informed consent.  Thus, the evidence does not support a finding that VA furnished care without the Veteran's informed consent.  

The Board acknowledges the Veteran's contentions that he did not receive adequate follow-up care and that such treatment caused his complications.  However, the post-surgery records do not show that Veteran's follow-up care was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.  Rather, the November 2010 Veteran examiner provided a negative nexus opinion as to that issue, and the claims folder contains no competent evidence refuting this medical opinion.  

In sum, the Board acknowledges that the Veteran did have complications following his April 2007 hernia repair at the VAMC in Oklahoma City, Oklahoma.  However, the totality of the evidence does not show that his additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional complaints was an event that was not reasonably foreseeable.

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has complications of a ventral hernia repair, to include a punctured bowel, that is the result of VA treatment.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent opinion regarding whether he has additional disability due to treatment for complications of a ventral hernia repair, to include a punctured bowel, that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for complications of a ventral hernia repair, to include a punctured bowel, following VA surgery in April 2007.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for complications of a ventral hernia repair, to include a punctured bowel, following VA surgery in April 2007, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for complications of a ventral hernia repair, to include a punctured bowel, following VA surgery in April 2007, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


